Citation Nr: 1133866	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral diabetic retinopathy, status post laser treatment, for the period prior to September 22, 2009, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1968.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2004, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.

In April 2009, the Board remanded this matter to the Appeals Management Center (AMC)/RO for additional development.  The matter has been returned to the Board for additional appellate consideration.
 
During the pendency of the appeal, in an August 2010 rating decision, the RO granted a higher 30 percent rating for bilateral diabetic retinopathy, effective September 22, 2009.  Since this increase did not constitute a full grant of the benefit sought, the Veteran's claim for an initial higher rating, before and after September 22, 2009, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Because the claim for a higher rating on appeal involves a request following the initial grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  For the period from May 8, 2001 to December 9, 2008, the Veteran's bilateral diabetic retinopathy, status post laser treatment results in visual acuity no worse than 20/60 in the right eye and 20/25 in the left eye; it is not productive of any other significant symptoms or functional impairment.

3.  For the period beginning December 10, 2008, the Veteran's bilateral diabetic retinopathy, status post laser treatment results in concentric contraction of the visual field with remaining field of 33 to 31 in the right eye and 32 to 35 in the left eye.  


CONCLUSIONS OF LAW

1.  From the May 8, 2001 effective date of the grant of service connection to December 9, 2008, the criteria for an initial rating in excess of 10 percent for bilateral diabetic retinopathy, status post laser treatment, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6099-6011 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent, but no higher, rating for bilateral diabetic retinopathy, status post laser treatment, from December 10, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6099-6080 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2003 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection.  The July 2004 statement of the case (SOC) set forth the criteria for higher ratings for eye disabilities (which suffices for Dingess/Hartman).   Thereafter, in a June 2009 letter, provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman.  After issuance of the above letters, and providing the Veteran and his representative additional opportunity to respond, the RO readjudicated the issue on appeal in an August 2010 rating decision and an August 2010 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the December 2004 hearing before RO personnel, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that the criteria for rating eye disabilities changed effective December 10, 2008.  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the prior and revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003(2003).

A.  Prior to December 10, 2008

In a May 2003 rating decision, the RO granted service connection for diabetic retinopathy, status post laser treatment, bilateral and granted an initial 10 percent rating pursuant to Diagnostic Codes (DCs) 6099-6011, effective February 7, 2003.  Subsequently the award was made effective as of May 8, 2001.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).   DC 6099 refers to an unlisted disability of the eye.

The diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6000 through 6035) do not specifically set forth the rating criteria pertinent to retinopathy.

Prior to December 10, 2008, Diagnostic Code 6011 (retinal scars, atrophy, or irregularities) provided that a 10 percent rating should be assigned if the disability resulted in an irregular, duplicated, enlarged, or diminished image, whether unilateral or bilateral.

The pertinent evidence during this time period includes an August 2002 VA eye clinic record showing that the Veteran complained of decreased vision.  Examination of the right eye was 20/40 +2, and the left eye was 20/25 +2.  The diagnosis was stable moderate nonproliferative diabetic retinopathy (NPDR).  

As noted, in the May 2003 rating decision, the RO granted service connection for diabetic retinopathy, status post laser treatment, bilateral and granted an initial 10 percent rating.

A July 2003 VA eye examination report reflects that the Veteran's visual acuity in the right eye corrected was 20/30. The left eye corrected was 20/20.  There was no diplopia and no visual field deficit.  The diagnosis was that there was evidence of mild to moderate nonproliferative diabetic retinopathy status post laser treatment for macular edema, and refraction error.  

In an August 2003 rating decision, the RO continued the 10 percent rating for diabetic retinopathy, status post laser treatment.

A December 2004 VA eye examination report reflects that the Veteran denied ocular complaints and denied ocular pain.  Visual acuity in the right eye, corrected was 20/30-2 and in the left eye was 20/20.   There was no diplopia and no visual field deficit.  The diagnosis was mild nonproliferative diabetic retinopathy and focal laser macular scar bilateral.

In a July 2005 rating decision, the RO granted an effective date of May 8, 2001 for the grant of service connection for bilateral diabetic retinopathy, status post laser treatment, and continued the initial 10 percent disability rating.

A May 2006 VA eye record reflects that the Veteran's eyes corrected were 20/60 and 20/20.  The assessment was that glaucoma was suspected, mild NPDR both, stable findings.

During an August 2006 VA diabetes examination, the Veteran reported decreased vision, which affected his visual acuity in his work.   

VA eye records reflect that in April 2007, the Veteran's vision in the right eye was 20/25 and in the left eye was 20/20.   In October 2007, the Veteran's vision in the right eye was 20/50 and in the left eye was 20/25.   In February 2008, the Veteran's vision in the right eye was 20/40 and in the left eye was 20/20.   In May 2008, the Veteran's vision in the right eye was 20/30- and in the left eye was 20/25+.  In November 2008, the Veteran's vision in the right eye was 20/30 and in the left eye was 20/25.

The Veteran's diabetic retinopathy disability is rated as 10 percent disabling pursuant to Diagnostic Code 6011, which is the maximum rating available under this DC prior to December 10, 2008.  However, DCs 6061 to 6079 allow for higher disability evaluations for impairment of central visual acuity.

Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  As the Veteran has not lost an eye and is not blind in either eye, Diagnostic Codes 6061 to 6070 do not apply.  For a rating for visual impairment, the best distant vision obtainable after the best correction by glasses will be the basis of the rating.  38 C.F.R. § 4.75 (2008).

Under Diagnostic Code 6077, visual acuity of 20/200 in one eye, with vision of 20/40 in the other eye warrants a 20 percent rating.  Visual acuity of 10/200 in one eye, with vision of 20/40 in the other eye warrants a 30 percent rating under this Code.  For visual acuity from 20/70 to 20/100 in one eye, with vision of at least 20/50 in the other eye, a 20 percent rating is warranted under Diagnostic Code 6078.  Visual acuity of 20/70 in one eye, with visual acuity of 20/70 in the better eye warrants a 30 percent rating under this Code.

Based on the findings detailed above, there is no basis for a rating in excess of 10 percent for loss of visual acuity during this period of the appeal.  To achieve the next-higher 20 percent evaluation, the evidence must establish corrected vision loss of at least 20/70 in one eye and of 20/50 in the other eye.  Diagnostic Codes 6078-6079.  Here, the Veteran's corrected visual acuity has never been shown to be as poor as 20/70 in either eye, precluding the possibility of a higher rating.  In so finding, the Board acknowledges the Veteran's complaints; however, the objective criteria for an increase have not been satisfied.

Upon reviewing the current rating criteria in relation to the evidence for consideration with regard to the Veteran's eye disability, and in consideration of all alternate DCs, the Board finds that the Veteran's disability picture for the period prior to December 10, 2008, is most consistent with an initial 10 percent disability rating.
 
B.  Since December 10, 2008

As indicated above, the criteria for rating eye disabilities changed effective December 10, 2008.

Pursuant to the new criteria, retinal scars are rated pursuant to the criteria set for in 38 C.F.R. § 4.79, DC 6011.  This provides a minimum rating of 10 percent for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, or diminished image.  Alternatively, this disorder may be rated utilizing the criteria for visual impairment if this yields a higher rating.  Id.  

Impairment of visual fields is evaluated pursuant to the criteria found in Diagnostic Code 6080.  Under such code, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70. Loss of the nasal half of the visual field bilaterally results in a 10 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Loss of inferior half of visual field bilaterally warrants a 30 percent rating, unilaterally results in a 10 percent rating, or may be rated as 20/70. 

Concentric contraction of the visual field with remaining field of 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field with remaining field of 6 to 15 degrees, results in a 70 percent bilateral rating, a 20 percent unilateral rating, or is rated as 20/200.

Concentric contraction of the visual field with remaining field of 16 to 30 degrees, bilaterally, results in a 50 percent rating, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field with remaining field of 31 to 45 degrees, bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.

Pertinent evidence during this time period includes a May 2009 VA eye record noting that the Veteran's vision in the right eye was 20/40 and in the left eye was 20/30.  No active diabetic changes were present.  He was assessed with glaucoma and refractive error.  

In an October 2009 VA eye examination, the Veteran's right eye corrected was 20/30-1 and left eye corrected was 20/20-1.   The VA examiner noted that an August 21, 2008 VA examination found that Goldmann perimetry testing revealed that the Veteran had right eye mild peripheral constriction with approximately 33 degrees of central visual field remaining, and left eye mild peripheral constriction with approximately 32 degrees of central visual  field remaining.   Current findings of Goldmann perimetry testing showed right eye mild peripheral constriction with approximately 31 degrees of central visual field remaining and left eye mild peripheral constriction (mostly superior) with approximately 35 degrees of central visual field remaining.  The diagnosis included moderate nonproliferative diabetic retinopathy stable since last VA examination.  The examiner opined that the loss of vision is caused by or a result of diabetes mellitus, Type II,

In an August 2010 rating decision, the AMC granted a higher 30 percent rating for bilateral diabetic retinopathy, status post laser treatment pursuant to DCs 6099-6080, effective from September 22, 2009, the date of the visual field studies showing an increase in disability, and pursuant to the new rating criteria.  These were interpreted in the October 2009 examination.

Considering the pertinent evidence in light of the criteria of DC 6099-6088, the Board finds that a rating of 30 percent, and no more, for the Veteran's diabetic retinopathy is warranted from the December 10, 2008 effective date of the change of the rating criteria.

In this regard, the September 2009 VA examiner noted that during an August 2008 VA examination, the Veteran was found to have right eye mild peripheral constriction with approximately 33 degrees of central visual field remaining, and left eye mild peripheral constriction with approximately 32 degrees of central visual  field remaining.  Such remaining concentric contraction of visual field, under the revised criteria effective December 10, 2008, warrants a 30 percent rating. 

In this case, the above evidence does not support a higher rating under Diagnostic Code 6080.  Applying the Goldman test results from the above-noted VA examinations, the impairment of visual fields does not reflect bilateral concentric contraction with remaining field of 16 to 30 degrees, which would warrant the next higher 50 percent rating, or with remaining field of 6 to 15 degrees, which would warrant a 70 percent rating.  No significant change in visual acuity is noted in the more recent records, thus visual acuity does not provide a basis for an increase in the rating. 

The above determinations are based on consideration of pertinent provisions of the rating schedule.  Additionally, the Board points out that there is no showing that, at any point since the May 8, 2001 effective date of the grant of service connection, that the Veteran's bilateral diabetic retinopathy, status post laser treatment has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this regard, the Board notes that the disability has not objectively been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned rating).  There also is no objective evidence that the disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standard. In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial rating in excess of 10 percent for bilateral diabetic retinopathy, status post laser treatment, for the period from May 8, 2001 to December 10, 2008, is denied.

A 30 percent rating, but no higher, for bilateral diabetic retinopathy, status post laser treatment, from December 10, 2008 is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


